   Case: 1:17-cv-07706 Document #: 154 Filed: 02/14/20 Page 1 of 6 PageID #:1662




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


TAI MATLIN and JAMES WARING,                      )
                                                  )
              Plaintiffs,                         )
                                                  )
                                                  )
        v.                                        )    Case No. 1:17-cv-07706
                                                  )
SPIN MASTER CORP.; SPIN MASTER LTD.;              )    Hon. Virginia M. Kendall
and SWIMWAYS CORPORATION                          )
                                                  )
              Defendants.                         )
                                                  )
                                                  )

       MOTION FOR RULE TO SHOW CAUSE WHY STOLTMANN LAW OFFICES
            SHOULD NOT BE HELD IN CONTEMPT AND SANCTIONED

        Defendants Spin Master Corp., Spin Master Ltd., and Swimways Corp. (“Defendants”)

submit this motion for rule to show cause why former counsel for Plaintiffs, Stoltmann Law

Offices (“SLO”), should not be held in contempt of court for failing to comply with the Court’s

January 30, 2020 Order to produce responsive documents by February 13, 2020. In support of this

Motion, Defendants submit the following:

        1.    On June 10, 2019, this Court granted Defendants’ Motion for Sanctions. (ECF No.

73.)

        2.    On December 10, 2019, this Court denied SLO’s Motion to Reconsider and ordered

Plaintiffs Tai Matlin, James Waring, and their terminated counsel, SLO, to jointly and severally

pay Defendants’ attorneys’ fees in the amount of $271,926.92. (ECF No. 110.)

        3.    Plaintiffs and SLO have each appealed the Court’s December 10 Order to the

Seventh Circuit. (See ECF Nos. 119, 124.)
   Case: 1:17-cv-07706 Document #: 154 Filed: 02/14/20 Page 2 of 6 PageID #:1663




       4.      On January 17, 2020, Defendants caused Citations to Discover Assets to be issued

upon Plaintiffs and SLO. (See ECF No. 143.)

       5.      On January 22, 2020, Defendants moved the Court to enter a Memoranda of

Judgment. (ECF No. 130.) Plaintiffs and SLO did not file a response to Defendants’ Motion.

       6.      On January 27, 2020, Defendants moved for an order to examine the citation

respondents, Plaintiffs and SLO, within 30 days and for an order requiring Plaintiffs and SLO to

produce responsive documents within 14 days. (ECF No. 143.) Plaintiffs and SLO did not file a

response to Defendants’ Motion.

       7.      On January 30, 2020, this Court held a hearing on Defendants’ Motions. (See ECF

No. 147.) Plaintiffs and SLO did not appear at the hearing. The Court granted Defendants’ Motion

for Memorandum of Judgment and Defendants’ Motion for examination of citation respondents.

(Id.) The Court ordered judgment debtors, i.e., Plaintiffs and SLO, to produce documents

responsive to citations by February 13, 2020, and further ordered that the examination of citation

respondents occur by February 27, 2020. (Id.)

       8.      On February 3, 2020, Plaintiffs and SLO filed a motion to stay enforcement of the

Court’s December 10 Order pending appeal. (ECF No. 150.) Defendants filed an opposition on

February 10, 2020. (ECF No. 152.) The Court denied the motion to stay on February 12, 2020.

(ECF No. 153.)

       9.      On February 13, 2020, the deadline for compliance with the Court’s order, counsel

for Defendants sent an inquiry to SLO regarding to the status of the document productions.

(Declaration of Timothy Kelly, ¶ 2; Ex. 1.)

       10.     SLO did not produce any documents in response to counsel’s inquiry. (Kelly Decl.

¶ 3.) Instead, Mr. Loftus, on behalf of SLO, responded to Defendants’ counsel as shown in Exhibit




                                                2
   Case: 1:17-cv-07706 Document #: 154 Filed: 02/14/20 Page 3 of 6 PageID #:1664




2. (Id. ¶ 3; Ex. 2.) Mr. Loftus acknowledged that while he proposed (before the January 30 hearing)

a “delay” of 45 days to respond to the citation served on SLO, there was “no response to my

offers,” i.e., no agreement was reached. (Id.; see also id. ¶ 4; Ex. 3.) In addition, Mr. Loftus’s email

suggests that SLO has no intention of ever complying with the Court’s January 30 Order, even

belatedly, because SLO intends to request a stay of execution on the judgment from the Seventh

Circuit. (Id. ¶ 3; Ex. 2.)

                                           DISCUSSION

        SLO has wholly failed to comply with the Court’s January 30, 2020 Order (ECF No. 147)

requiring production of documents responsive to the citation and should be held in contempt.

        This Court has inherent power to enforce its orders through civil contempt. See, e.g., Pearle

Vision, Inc. v. Romm, 541 F.3d 751, 757 (7th Cir. 2008). “Civil contempt sanctions are

appropriately imposed for two reasons: to compel compliance with the court order and to

compensate the complainant for losses caused by contemptuous actions.” Id. Attorneys’ fees may

be awarded in contempt proceedings at the court’s discretion. Tranzact Techs., Inc. v. 1Source

Worldsite, 406 F.3d 851, 855 (7th Cir. 2005); see also BrightStar Franchising, LLC v. Northern

Nevada Care, Inc., No. 17-cv-923, ECF No. 112 (N.D. Ill. Jan. 15, 2019) (J. Kendall) (ordering

reasonable attorneys’ fees and costs incurred in connection with the rule to show cause and

contempt proceedings).

        To be held in civil contempt, a person must have violated a court order that sets forth an

unambiguous command; the violation must be significant, meaning the alleged contemnor did not

substantially comply with the order; and the alleged contemnor must have failed to make a

reasonable and diligent effort to comply. S.E.C. v. Hyatt, 621 F.3d 687, 692 (7th Cir. 2010). The

requirements for a finding of civil contempt are satisfied here.




                                                   3
   Case: 1:17-cv-07706 Document #: 154 Filed: 02/14/20 Page 4 of 6 PageID #:1665




       Defendants’ Motions were properly filed, noticed, and served upon SLO. (See ECF Nos.

130–31, 143–44.) SLO had the opportunity to respond to the Motions. SLO further had the

opportunity to be heard at the motion hearing held on January 30 but failed to even appear. SLO

has thus waived any objection it could have lodged against the Motions.

       Defendants’ Motion set forth that citations to discover assets were issued upon “judgment

debtors Tai Matlin, James Waring and Stoltmann Law Offices, P.C.” (ECF No. 43 at 2 ¶ 3.) It then

requested “that judgment debtors be required to produce documents responsive to the

citations . . . .” (Id. ¶ 5.) The Court’s subsequent January 30 Order granted that Motion with the

unambiguous command: “Defendants’ Motion for examination of citation respondents [143] is

granted. Judgment debtors shall produce documents responsive to citations by 2/13/2020.” (ECF

No. 147.)

       SLO failed to produce any documents on February 13, made no such effort to do so, let

alone a reasonable or diligent one, and does not appear to have any intention of attempting to

comply in the future. In his February 13 email, Mr. Loftus acknowledged that there was no

agreement to move the Court’s February 13 deadline for producing documents. (Kelly Decl. ¶ 3;

Ex. 2.) Yet he produced none. Mr. Loftus’s stated intention to file a motion before the Seventh

Circuit to stay enforcement of the Court’s December 10 Order pending appeal does not somehow

excuse him or SLO from compliance with this Court’s January 30 Order. (See id. Ex. 2.)

       The premise of the Court’s Order was to allow Defendants the opportunity to discover

Plaintiffs and SLO’s assets in order to prepare for the court-ordered discovery depositions and to

allow Defendants to recover the court-ordered fees granted in response to the frivolous action

brought by Plaintiffs and their counsel. Non-compliance with the Court’s Order both displays




                                                4
   Case: 1:17-cv-07706 Document #: 154 Filed: 02/14/20 Page 5 of 6 PageID #:1666




contempt for this Court and causes injury to Defendants through further delay of these proceedings

and additional litigation costs to Defendants.

       Defendants respectfully request that this Court enter an order requiring SLO to show cause

why it should not be held in contempt of court for failing to comply with the clear terms of the

Court’s January 30 Order. Defendants further request an order awarding SLO to pay all attorneys’

fees and costs incurred by Defendants in connection with this motion, for all attorneys’ fees and

costs incurred in taking SLO’s subsequent deposition once the requested documents are received,

and for such other relief deemed just and proper.



       Dated: February 14, 2020                     Respectfully submitted,


                                                    By: /s/ Nicole L. Little
                                                    Allen E. Hoover (IL 6216256)
                                                    Nicole L. Little (IL 6297047)
                                                    FITCH, EVEN, TABIN & FLANNERY LLP
                                                    120 South LaSalle St., Suite 2100
                                                    Chicago, Illinois 60603
                                                    Telephone: (312) 577-7000
                                                    Facsimile: (312) 577-7007

                                                    Timothy M. Kelly (IL 6185629)
                                                    Scannell & Associates, P. C.
                                                    Suburban Bank & Trust Building
                                                    9901 S. Western Ave., Suite 100
                                                    Chicago, Illinois 60643
                                                    Telephone (773) 233-2100
                                                    Facsimile (773) 233-3032

                                                    Jonathan G. Graves (pro hac vice)
                                                    COOLEY LLP
                                                    One Freedom Square
                                                    Reston Town Center
                                                    11951 Freedom Drive
                                                    Reston, VA 20190
                                                    Telephone: (703) 456-8000
                                                    Facsimile: (703) 456-8100



                                                 5
   Case: 1:17-cv-07706 Document #: 154 Filed: 02/14/20 Page 6 of 6 PageID #:1667




                                              Attorneys for Defendants Spin Master Corp.,
                                              Spin Master Ltd., and Swimways Corporation




                              CERTIFICATE OF SERVICE

       The undersigned certifies that all counsel of record who have consented to electronic

service are being served with a copy of this document via the Court’s CM/ECF system per Local

Civil Rule 5.5 on February 14, 2020. Pursuant to Local Rule 37.1, service upon Stoltmann Law

Offices will be made via e-mail upon Alexander Loftus.



                                                  /s/ Nicole L. Little

                                                  Attorney for Defendants Spin Master Corp.,
                                                  Spin Master Ltd., and Swimways
                                                  Corporation




                                              6
